IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 THE STATE OF WASHINGTON,
                                                      No. 81144-4-I
                       Respondent,
                                                      DIVISION ONE
                v.
                                                      UNPUBLISHED OPINION
 ANNA VALERIYA KASPAROVA,

                       Defendant,

 ABEL LINARES-MONTEJO,

                       Appellant.




       APPELWICK, J. — Linares appeals his conviction for first degree murder. He

argues that he received ineffective assistance of counsel when his counsel failed

to renew a motion to sever his trial or properly object to alleged prosecutorial

misconduct. He also argues that the trial court erred by instructing the jury against

jury nullification and by admitting a gruesome autopsy photo. He argues that he

was denied a fair trial because the trial court declined to cover a memorial to a

popular former prosecutor in the courthouse. Last, he argues the trial court failed

to recognize its discretion to impose an exceptional sentence on a firearm

enhancement due to Linares’s youth. We affirm.




  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 81144-4-I/2


                                      FACTS

       On December 5, 2019, a jury found Abel Linares-Montejo and Anna

Kasparova guilty of the murder of Edixon Velasquez.

       Kasparova and Velasquez had been romantically involved.           Velasquez

ended the relationship. Kasparova and Linares1 began dating in the spring or

summer of 2017.

       Kasparova and Linares planned to rob Velasquez. Kasparova set up a

meeting with Velasquez by indicating she wanted to have sex with him. Velasquez

then invited Kasparova to his house in West Seattle.

       On the evening of September 19, 2017, Kasparova, Linares, and others

went to the house. The plan was for Kasparova to lure Velasquez out of the house

by asking him to parallel park her car. Accordingly, Kasparova drove her car to

Velazquez’s house and asked him to come out and park it for her.              When

Velasquez came out, she exited the car, went across the street, and stood behind

another car.   At that moment, Linares approached the car from behind and

attempted to rob Velasquez at gunpoint. The two fought over the gun. During the

struggle, two shots went off. One shot struck Velazquez in his thigh and the other

in his chest. The shot to his chest severed a major blood vessel near the heart

before lodging in his spine. Velasquez died at the scene.

       Linares ran away. Kasparova walked past Velasquez, got into her car and

drove off. Police apprehended her at her home that night.


       1Linares-Montejo refers to himself as “Linares” in his briefing to this court.
We follow suit.
                                           2
No. 81144-4-I/3


       Linares made his way to Auburn before calling Elias Guttierez for a ride. At

the time, Guttierez was with three others, Juan Rodriguez, Jesus Perez Arellano,

and Alondra Servin. The group picked up Linares, who told Perez and Guttierez

that he had killed someone during a robbery attempt in West Seattle earlier in the

evening. The next day, Linares told Servin the same thing.

       Over the next few days, Linares exchanged phone calls with a close friend,

Jhosselyne Caseres, who had heard of Kasparova’s arrest. During the first call,

Caseres asked Linares what was going on. Linares responded that he “couldn’t

lie” because Caseres “know[s him] too well.” Both started crying, and Caseres told

Linares he should turn himself in. Linares responded that he did not want to talk

about the situation on the phone, but that Kasparova had “[his] back” and was

“down for [him].”

       During the second call, Linares told Caseres that he had intended to rob

Velasquez, who had tried to grab his gun from him. Caseres again suggested that

he should turn himself in. Linares became angry and said that Caseres did not

know what she was talking about.

       Caseres later called the Seattle Police Department tip line about the murder.

Caseres agreed to allow the police to record another call with Linares. During that

call, Linares said that he was “duckin’,” which Caseres took to mean that he was

“hiding out.” She then implied that Linares had killed Velasquez because he was

jealous of his previous relationship with Kasparova, which Linares denied. Linares

then said he had heard derogatory facts about Velasquez. He said that “not


                                            3
No. 81144-4-I/4


everybody . . . is fucking innocent” and “everything happens for a reason . . . I’m

not trying to defend mysel- I’m not trying to defend anything. . . . God won’t let

nothing happen if it . . . wasn’t supposed to happen.”

       Following this recorded call, police decided they had enough evidence to

arrest Linares. Detectives took him into custody the next day, on October 4, 2017.

       Police charged Linares and Kasparova with first degree murder. Their

cases were joined for a single trial. Linares twice moved to sever the cases. The

first motion sought severance on the belief that the State would introduce

statements by Kasparova against him. The trial court denied the motion. The

second motion, characterized as a renewal of the first, sought severance based

on what Linares anticipated to be his and Kasparova’s antagonistic defenses. The

trial court denied the motion but indicated that Linares could bring the motion again

at the close of the State’s case. Linares did not bring the motion again.

       Also before trial, Linares moved to have a memorial to a prominent former

prosecutor in the courthouse covered during his trial. The memorial includes

quotations attributed to the prosecutor, including “‘Our Job is Not to Win Cases,

but to Seek Justice.’”     Linares argued the quotation was “pro-prosecutorial

advertising” that violated his due process rights. The trial court denied the motion.

       The case proceeded to voir dire, where the court had the following

exchanges with potential jurors,

               The court will instruct you on the law of the case. Is there
       anyone that cannot assure the parties and the Court that you will
       follow these instructions regardless of what you believe the law ought
       to be or is?

                                             4
No. 81144-4-I/5


      [jurors raise hands]

      ....

      THE COURT: Thank you . . . number 40.

      JUROR NUMBER 40: I’m simply aware of the fact that a juror can
      choose to deal with their bias.

      THE COURT: Jury nullification is not allowed in Washington.

      JUROR NUMBER 40: Oh, okay.

      Defense did not object. Sometime later, the following discussion occurred:

      Q. Juror number 98, I wanted to follow up on something you said. I
      think it was during Mr. Shaw’s rounds. I don’t know if you need a
      microphone. I think you probably do.

      A. I’m kind of loud.

      Q. Okay. You had indicated that — I think you said it’s hard to stay
      neutral?

      A. Yes.

      Q. It’s based on — you work at the federal public defenders. Is that
      right?

      A. Uh-huh.

      Q. What do you mean by that, that it’s hard to stay neutral?

      A. Well, kind of like I favor more the defender side, so — and taking
      into consideration the case and that — please don’t take me
      wrong . . .

      ....

      . . . They take into consideration that they are kids and they have,
      like, [their] entire life in front of them, that they haven’t had too much
      experience, and so it would be hard for me to make — to make a
      decision not in favor of defendants.

      BY MR. YIP:




                                              5
No. 81144-4-I/6


       Q. It might be a hard decision for a lot of folks, but the question really
       for you is, can you be fair? Do I have a fair shot with you as a juror
       in this case? Will you follow the law the judge gives you?

       A. Well, but the — as you know, they’re always not straight. There’s
       always you can see what is — you can interpret law in different ways.

              THE COURT: Ma’am, I need to explain something to you just
       so we’re all understanding.

               The federal law is different than the state law in terms of how
       it is analyzed and what the options are. So the law that I give you
       would be the state law, and that’s what you would have to follow. So
       I just want to clarify that for you. Okay?

Defense did not object.

       At trial, the State introduced, inter alia, security video of the shooting and

testimony from Servin, Perez, and Caseres that Linares confessed to the murder

to them in the aftermath of the shooting. It also introduced, over defense objection,

an autopsy photo of Velasquez’s empty chest cavity, showing the bullet that had

become lodged in his spine.

       The State also introduced a Facebook message conversation between

Kasparova and a friend. Defense objected to the introduction of portions of the

conversation. The conversation includes a discussion of “‘[m]oney team green”—

a group or individual that Kasparova says robbed Linares. Kasparova expresses

a desire to find money team green, asks her friend to make contact by asking if

they have “fire,” and asking her friend to post on her story “who has fire.” Linares

was concerned that the word “fire” could refer to prior bad acts or guns. The trial

court allowed the conversation to be admitted, but redacted references to “fire.”




                                               6
No. 81144-4-I/7


       During closing, the prosecutor referenced the redacted portion of the

conversation:

           Also, I didn’t bring [this] up in my original closing, but you’ll have
       those Facebook messages with you, is during the same string, just
       prior, just prior to Edixon messaging Kasparova and saying hey, I
       heard you got fired, Kasparova’s having a discussion with [Habibti]
       Maryooma about this team money green. Do you remember that and
       what is she saying?
           She said: Hey, you guys know this — you know this money team
       green? Hit em’ up. Ask them if they have fire.

       Linares successfully objected and the court struck the comment. Also in

closing, the prosecutor made an argument about the how the law and the verdict

would “make sense,”

           The law isn’t some mystic thing. All right? It’s supposed to
       represent us as a society, our shared beliefs, our shared
       understanding, our shared morals. The law is a codification of that.
       And that’s what you have before you in the form of those jury
       instructions.
           At first blush, they might seem complicated, wordy, maybe
       sometimes confusing. But if you take the time to read it and think
       about it, you’ll see that it makes sense. That’s because the law is
       rooted in our shared common intellectual sense, and it’s rooted in
       our shared common moral sense.
           Our shared common intellectual sense and our shared common
       moral sense. What that means is if you apply the law to the evidence
       in this case and if you follow the law, you’ll reach the correct verdict.
       And doing so will make good common sense.

Linares did not object to the argument or request a curative instruction.

       The jury found Linares guilty as charged. It also found that Linares was

armed with a firearm when he committed the crime.

       At sentencing, Linares, who was 19 at the time of the murder, requested an

exceptional sentence downward on account of his relative youth. He asked the

court not to impose the firearm enhancement. The trial court imposed a low end
                                               7
No. 81144-4-I/8


standard range sentence. The court imposed the firearm enhancement as well,

indicating that it did not have discretion to waive or reduce that part of his sentence.

Linares appeals.

                                    DISCUSSION

       Linares assigns multiple errors. He argues his counsel was ineffective for

failing to renew his motion to sever his and Kasparova’s trials. Next, he argues

the trial court erred when it instructed potential jurors that jury nullification is not

allowed in Washington. He argues the trial court erred in denying his motion to

cover the memorial in the courthouse, which he claims contained pro-prosecution

advertising.   He argues that the trial court erred in allowing an unnecessary

autopsy photo of the victim. He also argues the prosecutor committed misconduct

by referring to redacted portions of evidence and arguing in closing about how the

law and verdict would make sense. And, he argues his counsel was ineffective for

failing to move for a mistrial for the misconduct. He argues that cumulative error

deprived him of a fair trial. Last, he argues the trial court failed to recognize its

discretion to waive or reduce the firearm enhancement to his sentence.

   I. Motion to Sever

       Linares argues his counsel was deficient for failing to renew his motion to

sever his and Kasparova’s trials. Prior to trial, Linares sought severance based on

what he anticipated would be his and Kasparova’s antagonistic defenses. The trial

court denied the motion but indicated that Linares could bring the motion again at

the close of the State’s case, depending on what evidence the State chose to


                                               8
No. 81144-4-I/9


introduce. Counsel did not bring the motion again. Linares now argues that

decision was ineffective assistance of counsel.

      In order to show ineffective assistance of counsel, Linares must show (1)

that his counsel’s performance fell below an objective standard of reasonableness,

and (2) he was prejudiced by the performance. State v. Estes, 188 Wn.2d 450,

457, 395 P.3d 1045 (2017). Prejudice exists if there is a reasonable probability

that, but for counsel’s deficient performance, the outcome of the proceedings

would have been different. Id. In the context of a motion to sever, this means

Linares must show that a competent attorney would have moved for severance,

and there was a reasonable probability not just that the motion would have been

granted, but also that he would have been acquitted at a separate trial. See State

v. Emery, 174 Wn.2d 741, 755, 278 P.3d 653 (2012).

      Linares cannot meet that burden here. Even assuming, based on the trial

court’s invitation to renew the motion, that the trial court would have granted a

motion for severance, we see no reason to believe that Linares would have been

acquitted at a separate trial. Linares argues that he was prejudiced because both

Kasparova and the State implicated him in the murder. And, he points to what he

perceives as weaknesses in the evidence. But, the jury convicted Linares based

on the evidence that was presented.        Most notably, this evidence included

Linares’s confessions to three different people in the aftermath of the shooting and

his own incriminating statements on a call recorded by the police. Linares does

not argue that any of this evidence would not have been introduced at a separate


                                            9
No. 81144-4-I/10


trial. There is no reasonable probability that a jury, presented with the same

evidence of Linares’s guilt, would not deliver the same result.

       Linares’s ineffective assistance of counsel claim based on the motion to

sever fails.

   II. Jury Nullification

       Linares argues the trial court erred in instructing potential jurors that jury

nullification is not allowed in Washington. He did not object to the trial court’s

comments below. He asks us to review the error under RAP 2.5(a)(3) as a

manifest error affecting a constitutional right.

       Jury nullification occurs when a jury acquits a defendant, even though

members of the jury believe the defendant to be guilty of the charges. State v.

Nicholas, 185 Wn. App. 298, 301, 341 P.3d 1013 (2014). It is a juror’s knowing

and deliberate rejection of the evidence or refusal to apply the law because the

result dictated by the law is contrary to the juror’s sense of justice, morality, or

fairness.      Id.   While we accept that jury nullification occurs, we have never

promoted the practice. Id. at 307.

       There is no constitutional right to jury nullification. Id. at 303. Linares

nevertheless argues that a manifest error affecting a constitutional right exists here

because the court’s comments affected his right to have the jury decide his guilt or

innocence. He does not explain the effect other than to say that the trial court’s

comment “denied Linares an opportunity for acquittal available to every other




                                              10
No. 81144-4-I/11


criminal defendant in Washington.” In other words, the effect was to deprive

Linares or his “right” to jury nullification. But, no such right exists.

       Because Linares does not articulate a manifest error that affects a

constitutional right, he is not entitled to raise the issue for the first time on appeal.

RAP 2.5(a)(3).

   III. Motion to Cover Memorial

       Linares argues the trial court erred in denying his motion to cover a

memorial to a former prosecutor located in the courthouse where his case was

tried. He specifically objects to a quotation on the memorial that reads, “Our Job

is Not to Win Cases, but to Seek Justice.” He argues the memorial is “pro-

prosecutorial advertising.” He argues the jury’s potential exposure to the memorial

affected his right to a fair trial and constituted exposure to extrinsic evidence.

       We review the trial court’s determination that particular circumstances do

not violate a defendant’s due process rights for abuse of discretion. State v. Lord,

161 Wn.2d 276, 283, 165 P.3d 1251 (2007). A trial court abuses its discretion

when its decision is manifestly unreasonable or exercised on untenable grounds

or for untenable reasons. Id. at 283-84.

       Here, the trial court considered Linares’s argument that the memorial

constituted pro-prosecutorial advertising. But, it concluded that the language on

the memorial “could cut both directions,” because jurors could interpret the

statement as saying the prosecution does not want to secure a guilty verdict if such

a verdict would be unjust. That interpretation is not manifestly unreasonable and


                                               11
No. 81144-4-I/12


not an abuse of the trial court’s discretion. Even if jurors were to interpret the

quotation to mean that prosecutors believe a guilty verdict would be the just result,

prosecutors are not prohibited from making that argument in closing. See State v.

Fuller, 169 Wn. App. 797, 822-83, 282 P.2d 126 (2012).

       Nor should the memorial be considered “extrinsic evidence” that

necessitates a new trial.    “Relevant evidence” is that which makes a fact of

consequence any more or less probable. ER 401. The memorial here is not

relevant to any consequential fact in this case. The quotation, attributed to a former

prosecutor, is relevant only to that prosecutor’s opinion on the nature of

prosecution. It has no bearing on the facts of this case and is not necessarily

relevant to the opinion of the prosecutors who made the decision to bring it.

       We agree with the trial court that the memorial does not constitute pro-

prosecutorial advertising and is not extrinsic evidence in this case.

   IV. Autopsy Photo

       Linares claims the trial court erred in admitting, over Linares’s objection, an

autopsy photograph of the inside of Velasquez’s ribcage showing where a bullet

had lodged in his spine. He argues the photograph was gruesome and duplicative

of other photos admitted into evidence, such that its probative value was

outweighed by the danger of unfair prejudice.

       A trial court may exclude relevant evidence if its probative value is

substantially outweighed by the risk of unfair prejudice.        ER 403.     Autopsy

photographs have probative value where they are used to illustrate or explain the


                                             12
No. 81144-4-I/13


testimony of the pathologist who performed the autopsy. State v. Whitaker, 6 Wn.

App. 2d 1, 36, 429 P.3d 512 (2018), aff’d, 195 Wn.2d 333, 459 P.3d 1074 (2020).

It is reasonable to conclude that a jury would better understand the doctor’s

testimony with photographs rather than diagrams. Id. at 37. We review a trial

court’s decision to admit autopsy photographs for an abuse of discretion. Id. at 36.

We will uphold the trial court’s decision unless it is clear from the record that the

primary reason to admit the photograph was to inflame the jury’s passion. Id.

       Nothing in the record indicates that inflaming the jury’s passion was the

primary purpose here. Rather, the purpose was to assist the testimony of the

pathologist regarding the path of the bullet recovered from Velasquez’s spine.

Linares instead argues that the path of the bullet could just as easily be shown

from a photograph of an x-ray of the bullet’s location.       But, the State is not

precluded from utilizing photographic evidence because less inflammatory

evidence is available. See id. at 37 (admitted photographs rather than diagrams);

State v. Stackhouse, 90 Wn. App. 344, 356, 957 P.2d 218 (1998) (admitted taped

confession in addition to detectives’ testimony).

       The trial court did not abuse its discretion in admitting the autopsy

photograph.

   V. Prosecutorial Misconduct

       Linares alleges two instances of prosecutorial misconduct during the State’s

closing arguments. The first instance involves the prosecutor revealing redacted

portions of a Facebook message conversation to the jury. Defense successfully


                                            13
No. 81144-4-I/14


objected and the trial court struck the comment. Linares nevertheless argues that

the misconduct denied him a fair trial and that his counsel was ineffective for failing

to request a mistrial. The second instance involves the prosecutor describing the

law as being rooted, inter alia, in “‘our shared moral sense,’” and encouraging

jurors to reach a verdict that makes “‘good common sense.’” Linares did not object

to the argument below, a decision that he now argues his counsel was ineffective.

And, he argues the misconduct was so flagrant and ill-intentioned that it warrants

a new trial.

       A. Reference to Redacted Evidence

       At trial, the State introduced a Facebook conversation between Kasparova

and a friend of hers named Maryooma. In it, she discussed “money team green,”

a group or individual whom she claims robbed Linares. She asked Maryooma to

post on money team green’s story and reach out to money team green on

Snapchat to see if they have “fire” in an apparent attempt to make contact with

them. Defense successfully objected to the inclusion of these messages. But, the

prosecutor referred to those messages in closing argument.             Linares again

successfully objected and the trial court struck the comment.

       We agree with Linares that it was misconduct for the prosecutor to refer to

the excluded evidence during closing. The question is whether that misconduct

necessitates a new trial. Prosecutorial misconduct requires a new trial if there is

a substantial likelihood that the misconduct affected the jury’s verdict. State v.

Copeland, 130 Wn.2d 244, 284, 922 P.2d 1304 (1996).


                                             14
No. 81144-4-I/15


       The prosecutor’s comment did not affect the jury’s verdict here. The jury

was instructed to “disregard any remark, statement, or argument that is not

supported by the evidence.” The prosecutor’s comment that Kasparova asked her

friend about “fire” in the Facebook conversation was not supported by the evidence

because that portion was redacted. Linares argues that “some arguments cannot

be cured with an instruction.” He argues that jurors would be able to figure out that

the statements referred to by the prosecutor was the redacted portion of the

conversation they received.

       The jury is presumed to have followed the court’s instructions. State v.

Swan, 114 Wn.2d 613, 661-62, 790 P.2d 610 (1990). We presume the jury

properly disregarded the comment. Linares points to nothing in the record that

persuades us the presumption is inapplicable to the facts here. Nor does he

demonstrate that the jury did not disregard the comment as instructed.

       To succeed on this ineffective assistance claim, Linares must show a

reasonable probability that the trial court would have granted his motion. Estes,

188 Wn.2d at 458 (ineffective assistance claim succeeds if there is a substantial

likelihood that the outcome of the proceedings would have been different). The

trial court will grant a mistrial only where the defendant has been so prejudiced

that nothing short of a new trial can ensure a fair trial. State v. Russell, 125 Wn.2d

24, 85, 882 P.2d 747 (1994). That level of prejudice does not exist here. Counsel

was not ineffective for failing to move for a mistrial because the motion would have

been denied.


                                             15
No. 81144-4-I/16


      B. Good Moral Sense

      Linares also argues the prosecutor committed misconduct by making the

following argument:

          The law isn’t some mystic thing. All right? It’s supposed to
      represent us as a society, our shared beliefs, our shared
      understanding, our shared morals. The law is a codification of that.
      And that’s what you have before you in the form of those jury
      instructions.
          At first blush, they might seem complicated, wordy, maybe
      sometimes confusing. But if you take the time to read it and think
      about it, you’ll see that it makes sense. That’s because the law is
      rooted in our shared common intellectual sense, and it’s rooted in
      our shared common moral sense.
          Our shared common intellectual sense and our shared common
      moral sense. What that means is if you apply the law to the evidence
      in this case and if you follow the law, you’ll reach the correct verdict.
      And doing so will make good common sense.

He argues this, combined with other references encouraging the jury to use its

“common sense,” encouraged the jury to convict based on reasons other than the

evidence. We disagree. Jurors are expected to use their common sense when

reaching a verdict. State v. Balisok, 123 Wn.2d 114, 119, 866 P.2d 631 (1994). It

is not misconduct to encourage them to do so. Aside from the references to

“common sense,” we are left with the unremarkable statement that the law is based

in part on our “common moral sense.” That statement did not encourage the jurors

to convict based on reasons other than the evidence. We find no misconduct in

the prosecutor’s statements.    A new trial was not warranted, and it was not

ineffective assistance of counsel not to object because any objection would have

been overruled.




                                            16
No. 81144-4-I/17


   VI. Sentencing

       Linares was 19 years old at the time he committed the crime. He argues

that the trial court erred in not recognizing that it had discretion to impose an

exceptional sentence downward for his firearm enhancement sentence on account

of his youth.

       In State v. Brown, our Supreme Court held that deadly weapons

enhancements are mandatory. 139 Wn.2d 20, 29, 983 P.2d 608 (1999). The

Supreme Court overruled Brown as it relates to juvenile offenders in Houston-

Sconiers. State v. Houston-Sconiers, 188 Wn.2d 1, 21, 391 P.3d 409 (2017); see

also State v. Mandefero, 14 Wn. App. 2d 825, 831-32, 473 P.3d 1239 (2020). But,

Brown remains good law as it relates to defendants who, like Linares, were not

juveniles at the time they committed their crimes. Id.

       Linares argues this rule must be reexamined in light of In re Pers. Restraint

of Monschke, 197 Wn.2d 305, 482 P.3d 276 (2021). There, our Supreme Court

ruled that sentencing courts must consider the mitigating qualities of youth before

imposing a mandatory life without parole sentence on defendants younger than

21. Id. at 329. This case does not address mandatory life without parole. And,

Monschke does not address firearm enhancements or overrule Brown.

       Trial courts do not have discretion to impose an exceptional sentence

downward for a firearm enhancement when the offender is not a juvenile at the

time they commit the crime. Mandefero, 14 Wn. App. 2d at 828. The trial court

did not abuse its discretion by recognizing that fact.


                                             17
No. 81144-4-I/18


  VII. Conclusion

       The trial court did not err and Linares did not receive ineffective assistance

of counsel. While the prosecutor committed misconduct by referring to facts not in

evidence, this error did not substantially affect the jury’s verdict. The prosecutor

committed no other misconduct.2

       We affirm.



WE CONCUR:




       2 Because we find that only one error occurred, Linares’s claim of
cumulative error also fails. The cumulative error doctrine applies when multiple
errors deprive the defendant of a fair trial. State v. Coe, 101 Wn.2d 772, 789, 684
P.2d 668 (1984). It is inapplicable here.
                                              18